15‐3063 
OneWest Bank, N.A. v. Robert W. Melina 
                                         
          UNITED STATES COURT OF APPEALS 
                FOR THE SECOND CIRCUIT 
                       ______________              
                                 
                     August Term, 2015 
                                 
       (Argued: June 13, 2016     Decided: June 29, 2016) 
                                 
                     Docket No. 15‐3063 
                        ____________              
                                 
                  ONEWEST BANK, N.A.,  
                          Plaintiff‐Counter‐Defendant‐Appellee, 
                                 
                             –v.– 
                                 
                   ROBERT W. MELINA, 
                       Defendant‐Counter‐Claimant‐Appellant, 
                                   
         AMERICAN EXPRESS CENTURION BANK,  
             AMERICAN EXPRESS BANK, FSB,  
           CITIBANK, N.A., WILLIAM R. SANTO, 
       MAGALY BERMUDEZ, LOUIS BERMUDEZ, and 
                    CARMEN MEDINA, 
                                                    Defendants. 


   The  Clerk  of  Court  is  respectfully  directed  to  amend  the  caption  as 
set forth above. 




                                         
                         ______________ 
 
Before: 

NEWMAN, WESLEY, and DRONEY, Circuit Judges. 
                                   
 
        Defendant‐Appellant  Robert  W.  Melina  (“Melina”) 
appeals from an August 31, 2015 memorandum and order of the 
United States District Court for the Eastern District of New York 
(Gleeson,  J.)  granting  a  motion  for  summary  judgment  by 
Plaintiff‐Appellee OneWest Bank, N.A. (“OneWest”), which had 
filed a foreclosure action, and denying Melina’s cross‐motion to 
dismiss  for  lack  of  subject  matter  jurisdiction.  Melina  seeks 
review of the District Court’s holdings that (1) a national bank is 
a citizen only of the state in which its main office is located; and 
(2)  OneWest  had  standing  to  foreclose  Melina’s  mortgage.  We 
hold that a national bank is a citizen only of the state in which its 
main office is located—not also the state of its principal place of 
business—and that OneWest had standing to foreclose Melina’s 
mortgage under both holder and assignment principles. We thus 
AFFIRM the judgment of the District Court. 
                    
       MICHAEL BRUK, Law Office of Michael Bruk, New York, 
NY, for Defendant‐Appellant.  
        
      ALLISON  J.  SCHOENTHAL,  Hogan  Lovells  US  LLP, 
Washington,  D.C.  (Nicole  E.  Schiavo,  Hogan  Lovells  US  LLP, 
New  York,  NY;  Chava  Brandriss,  Sean  Marotta,  Hogan  Lovells 
US LLP, Washington, D.C., on the brief), for Plaintiff‐Appellee. 




                                  2 
       ______________ 
        
       PER CURIAM: 
       Today  we  join  our  sister  circuits  in  holding  that,  for 
purposes  of  subject  matter  jurisdiction,  a  national  bank  is  a 
citizen only of the state in which its main office is located.  
        The  facts  underlying  this  case  are  straightforward.  On 
February  26,  2007,  Defendant‐Appellant  Robert  W.  Melina 
(“Melina”)  obtained  and  memorialized  in  a  note  (the  “Note”)  a 
loan  from  Wall  Street  Mortgage  Bankers  Ltd.  for  $591,000  in 
principal. As security for this loan, Melina executed a mortgage 
on his property at 1245 77th Street in Brooklyn, New York. Wall 
Street  Mortgage  Bankers  indorsed  the  Note  to  the  order  of 
IndyMac Bank, F.S.B. (“IndyMac”), and IndyMac later indorsed 
the Note in blank.  
       In  July  2008,  the  Office  of  Thrift  Supervision  closed 
IndyMac  and  appointed  the  Federal  Deposit  Insurance 
Corporation  (“FDIC”)  as  its  receiver.  That  same  day,  the  Office 
of  Thrift  Supervision  created  a  new  entity,  IndyMac  Federal 
Bank,  F.S.B.  (“IndyMac  Federal”),  transferred  IndyMac’s  assets 
to  IndyMac  Federal,  and  appointed  FDIC  as  IndyMac  Federal’s 
conservator. FDIC later also became IndyMac Federal’s receiver. 
         On  March  19,  2009,  FDIC  as  IndyMac  Federal’s  receiver 
entered into a Loan Sale Agreement (“LSA”) to sell substantially 
all  of  IndyMac  Federal’s  assets  to  Plaintiff‐Appellee  OneWest 
Bank,  N.A.  (“OneWest”).  Section  2.05  of  the  LSA,  titled 
“Closing,” contemplates that transfer of the subject notes “shall” 
take place at some future time. See App. 76. Section 3.04(b) of the 
LSA  requires  that  all  notes  subject  to  transfer  pursuant  to  the 
LSA bear a specific form of endorsement.   




                                   3 
       Around  the  same  time  that  OneWest  acquired  Melina’s 
loan,  OneWest  contracted  with  Deutsche  Bank  National  Trust 
Company for Deutsche Bank to serve as document custodian for 
Melina’s original Note and mortgage. In that capacity, Deutsche 
Bank  had  physical  possession  of  Melina’s  original  Note  and 
mortgage  from  2009  until  April  2011,  at  which  point  Deutsche 
Bank  sent  them  to  OneWest.  OneWest  returned  Melina’s  Note 
and  mortgage  to  Deutsche  Bank  in  May  2011,  and  Deutsche 
Bank  sent  them  back  to  OneWest  in  June  2014.  OneWest  then 
transmitted  Melina’s  original  Note  and  mortgage  to  its 
foreclosure counsel at Gross Polowy, LLC, on June 19, 2014.  
        On August 1, 2009, Melina defaulted on his loan by failing 
to make the payment due that day. He did not cure the default 
after receiving notice from OneWest.  
         On July 21, 2014, CIT Group Inc. entered into a definitive 
Agreement  and  Plan  of  Merger  between  CIT  Group  and  IMB 
HoldCo  LLC,  the  parent  company  of  OneWest.  CIT  Group  is  a 
Delaware corporation with its principal place of business located 
at 11 West 42nd Street, New York, New York. Article V, Section 
5.2  of  the  Agreement  and  Plan  of  Merger  requires  that,  during 
the  period  between  the  date  of  the  agreement  and  the  actual 
closing,  OneWest  seek  CIT  Group’s  written  permission  prior  to 
undertaking  almost  two  dozen  significant  corporate  decisions. 
These decisions include opening, closing, or relocating a branch.  
       On  September  10,  2014,  OneWest  commenced  a 
foreclosure  action  against  Melina  in  the  United  States  District 
Court for the Eastern District of New York, invoking the court’s 
diversity  jurisdiction.  On  that  day,  Melina’s  original  Note  and 
Mortgage were in the physical possession of OneWest’s counsel 
at  Gross  Polowy.  On  October  13,  2014,  OneWest  filed  an 
amended  complaint  containing  substantively  the  same 
allegations  as  the  original  complaint.  On  February  3,  2015, 




                                   4 
Melina  filed  an  answer,  and  on  April  2,  2015,  he  filed  an 
amended  answer.  OneWest  thereafter  moved  for  summary 
judgment, and Melina cross‐moved to dismiss for lack of subject 
matter jurisdiction.  
       On June 18, 2015, the District Court heard oral arguments 
on the motions. In a memorandum and order dated August 31, 
2015, the District Court denied Melina’s cross‐motion to dismiss 
and  granted  OneWest’s  motion  for  summary  judgment.  The 
District  Court  held  that  a  national  bank  such  as  OneWest  is  a 
citizen  only  of  the  state  in  which  its  main  office  is  located—not 
also  of  the  state  of  its  principal  place  of  business—and  that 
OneWest’s main office is indisputably in California. The District 
Court  concluded  further  that,  even  if  the  principal  place  of 
business of a national bank mattered for jurisdictional purposes, 
OneWest’s was California. 
       The  District  Court  also  disagreed  with  Melina’s  standing 
arguments on the basis of its finding that OneWest was the legal 
“holder”  of  Melina’s  Note  and  entitled  to  enforce  it  under  the 
New  York  Uniform  Commercial  Code.  This  finding  was  based 
on  the  affidavits  of  OneWest’s  corporate  representative  and 
counsel,  which  established  that  OneWest  was  in  physical 
possession of Melina’s original Note at the time it commenced its 
lawsuit.  Additionally,  the  District  Court  found  that  OneWest 
had proven it was entitled to enforce Melina’s loan as the loan’s 
assignee. 
       Melina timely appealed the District Court’s memorandum 
and order and sought review of the District Court’s holdings on 
subject matter jurisdiction and standing. 




                                     5 
                               DISCUSSION1 
         Diversity  jurisdiction  under  28  U.S.C.  § 1332  is  proper 
“only  if  diversity  of  citizenship  among  the  parties  is  complete, 
i.e., only if there is no plaintiff and no defendant who are citizens 
of the same State.” Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 
(1998). Diversity is measured as of the time the action is brought, 
and  thus  a  post‐filing  change  of  citizenship  does  not  destroy 
diversity  jurisdiction.  See  Wolde‐Meskel  v.  Vocational  Instruction 
Project Cmty. Servs., Inc., 166 F.3d 59, 62 (2d Cir. 1999).  
        A corporation’s principal place of business under § 1332 is 
“the  place  where  a  corporation’s  officers  direct,  control,  and 
coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 
U.S.  77,  92–93  (2010).  In  practice,  this  “should  normally  be  the 
place  where  the  corporation  maintains  its  headquarters—
provided that  the headquarters  is the actual  center of  direction, 
control, and coordination, i.e., the ‘nerve center.’” Id. at 93. 
       28  U.S.C.  § 1348  provides  that  national  banks  shall  “be 
deemed  citizens  of  the  States  in  which  they  are  respectively 
located.”  The  Supreme  Court  has  held  unequivocally  that  a 
national bank is “located,” for diversity jurisdiction purposes, in 

1  We  review  de  novo  a  district  court’s  legal  determinations,  including 
those  regarding  subject  matter  jurisdiction.  Wake  v.  United  States,  89 
F.3d 53, 57 (2d Cir. 1996); see also Viacom Int’l, Inc. v. Kearney, 212 F.3d 
721,  725–26  (2d  Cir.  2000)  (reviewing  de  novo  the  district  court’s  legal 
determination regarding diversity jurisdiction).  
We  also  review  de  novo  a  district  court’s  decision  to  grant  summary 
judgment.  Mathirampuzha  v.  Potter,  548  F.3d  70,  74  (2d  Cir.  2008).  A 
grant  of  summary  judgment  should  be  affirmed  “‘only  if  there  is  no 
genuine  issue  as  to  any  material  fact,  and  if  the  moving  party  is 
entitled to a judgment as a matter of law.’” Id. (quoting Allianz Ins. Co. 
v. Lerner, 416 F.3d 109, 113 (2d Cir. 2005)). 




                                        6 
the state designated in its articles of association as the locus of its 
main office—not in every state in which it has branch offices. See 
Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006).2  
        In  Wachovia  Bank,  the  Supreme  Court  left  open  the 
question of whether a national bank is also a citizen of the state 
of its principal place of business. See id. at 315 n.8. The Court did 
observe, however, that although 28 U.S.C. § 1332 provides that a 
corporation  “shall  be  deemed  to  be  a  citizen  of  every  State  and 
foreign state by which it has been incorporated and of the State 
or  foreign  state  where  it  has  its  principal  place  of  business,”  28 
U.S.C.  § 1332(c)(1),  “[t]he  counterpart  provision  for  national 
banking associations, § 1348, . . . does not refer to ‘principal place 
of business,’” Wachovia Bank, 546 U.S. at 317 n.9. The Court then 
dismissed this difference as one “of scant practical significance” 
because  “in  almost  every  case  . . .  the  location  of  a  national 
bank’s  main  office  and  of  its  principal  place  of  business 
coincide.” Id. 
        Several  federal  courts  of  appeals  to  have  considered  this 
issue  in  the  wake  of  Wachovia  Bank  have  held  that  a  national 
bank  is  a  citizen  only  of  the  state  listed  in  its  articles  of 
association  as  its  main  office.  See,  e.g.,  Rouse  v.  Wachovia  Mortg., 
FSB, 747 F.3d 707, 708 (9th Cir. 2014) (“Looking to the Supreme 
Court’s treatment of the issue and to the history and sequence of 
the enactment and amendment of the statute, we conclude that, 
under  § 1348,  a  national  bank  is  ‘located’  only  in  the  state 
designated as its main office.”); Wells Fargo Bank, N.A. v. WMR e‐
PIN,  LLC,  653  F.3d  702,  706–10  (8th  Cir.  2011)  (analyzing 


2 National banks are “corporate entities chartered not by any State, but 
by  the  Comptroller  of  the  Currency  of  the  U.S.  Treasury”  and  thus 
they  do  not  fit  within  § 1332(c)’s  definition  of  State‐incorporated 
entities. Wachovia Bank, 543 U.S. at 306. 




                                      7 
Wachovia Bank and § 1348’s statutory history to “reject [the] claim 
that  Wells  Fargo  is  a  citizen  of  both  South  Dakota  and 
California”).3  Even  the  Fifth  and  Seventh  Circuits,  which  had 
held prior to Wachovia Bank that a national bank’s principal place 
of business is an independent basis for its citizenship, have now 
agreed  that  a  national  bank’s  citizenship  is  to  be  determined 
with  reference  to  its  main  office.  See,  e.g.,  Tu  Nguyen  v.  Bank  of 
Am., N.A., 516 F. App’x 332, 334 n.1 (5th Cir. 2013) (“A national 
bank  may  be  considered  a  citizen  of  ‘the  State  designated  in  its 
articles  of  association  as  its  main  office.’”  (quoting  Wachovia 
Bank, 546 U.S. at 318)); Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 
348 (7th Cir. 2006) (“Wachovia Bank held that national banks are 
citizens only of the states in which their main offices are located, 
and  that  decision  saves  this  case  from  a  jurisdictional 
dismissal.”). 
       We agree with our sister circuits that a national bank is a 
citizen  only  of  the  state  listed  in  its  articles  of  association  as  its 
main office. Though Wachovia Bank did not conclusively resolve 

3  Additional  circuits  have,  in  the  wake  of  Wachovia  Bank,  held  that  a 
national bank is a citizen of the state in which its main office is located. 
See,  e.g.,  Arthur  v.  JP  Morgan  Chase  Bank,  NA,  569  F.  App’x  669,  673 
(11th  Cir.  2014)  (“For  purposes  of  section  1348,  a  national  bank  is 
located  in  the  place  where  it  is  designated  to  have  its  main  office.”); 
McKenna  v.  Wells  Fargo  Bank,  N.A.,  693  F.3d  207,  212  (1st  Cir.  2012) 
(“Well[s] Fargo, a national bank, is a citizen of . . . the State designated 
in its articles of association as its main office . . . .” (internal quotation 
marks  omitted));  Hargrow  v.  Wells  Fargo  Bank  N.A.,  491  F.  App’x  534, 
536 (6th Cir. 2012) (citing Wachovia Bank for its holding that “national 
banks are citizens of states where designated main office is located for 
purposes of citizenship under 28 U.S.C. § 1348”). It is not entirely clear 
from  these  decisions,  however,  whether  these  circuits  consider  a 
national  bank  to  be  exclusively  a  citizen  of  the state  in  which  its  main 
office is located. 




                                         8 
whether a national bank is a citizen of the state in which it has its 
principal  place  of  business,  the  Supreme  Court  in  that  case  did 
provide  some  indication  that,  for  diversity  purposes,  a  national 
bank’s  citizenship  should  be  limited  to  the  location  of  its  main 
office.  See  546  U.S.  at  307  (“Were  we  to  hold  . . .  that  a  national 
bank  is  additionally  a  citizen  of  every  State  in  which  it  has 
established a branch, the access of a [national] bank to a federal 
forum  would  be  drastically  curtailed  . . .  .”).  This  is  consistent 
with  both  the  statutory  history  of  § 1348  and  canons  of 
construction. 
        Congress first addressed jurisdiction for national banks in 
1882,  when  it  enacted  the  statutory  predecessor  to  the  current 
§ 1348.    This  1882  statute  ensured  jurisdictional  parity  between 
national  banks  and  state‐chartered  banks  by  “provid[ing],  in 
clear  and  unmistakable  terms,  that  the  courts  of  the  United 
States  should  not  have  jurisdiction  . . .  unless  they  would  have 
jurisdiction under like circumstances of suits by or against a state 
bank  doing  business  in  the  same  state  with  the  national  bank.” 
Leather  Mfrs.’  Nat’l  Bank  v.  Cooper,  120  U.S.  778,  781  (1887) 
(emphasis  omitted).  The  1882  statute  remained  in  effect  until 
1887,  at  which  point  the  language  tying  national  bank 
jurisdiction to state bank jurisdiction was removed. Rather than 
focusing  on  parity  with  state  banks,  the  1887  statute  evoked 
jurisdictional  parity  between  national  banks  and  individual 
citizens. See Act of Mar. 3, 1887, ch. 373, § 4, 24 Stat. 552, 554–55. 
       In  1911,  Congress  once  again  entertained  the  issue  and 
provided, in relevant part, that “all national banking associations 
established  under  the  laws  of  the  United  States  shall,  for  the 
purposes  of  all  other  actions  by  or  against  them  . . .  be  deemed 
citizens of the States in which they are respectively located.” Act 
of Mar. 3, 1911, ch. 231, § 16, 36 Stat. 1087, 1093. It was not until 
1948 that Congress arrived at the current version of this statute, 




                                       9 
codified at 28 U.S.C. § 1348, which provides in relevant part that 
“[a]ll national banking associations shall, for the purposes of all 
other actions by or against them, be deemed citizens of the States 
in which they are respectively located.” Act of June 25, 1948, ch. 
646, § 1348, 62 Stat. 869, 934. 
        Though  Congress  did  not  tinker  further  with  the 
citizenship of national banks after 1948, it did dramatically shift 
the  understanding  of  diversity  jurisdiction  with  respect  to  the 
citizenship  of  state‐chartered  corporations  in  1958.  That  year, 
Congress  enacted  a  provision  stating  that  a  state‐chartered 
corporation—which  includes  state‐chartered  banks—is  a  citizen 
of  both  the  state  of  incorporation  and  the  state  of  its  “principal 
place of business.” Act of July 25, 1958, Pub. L. No. 85‐554, sec. 2, 
§ 1332,  72  Stat.  415.  That  provision  is  now  codified  at  28  U.S.C. 
§ 1332(c)(1). 
        The meaning of a statute’s terms is to be determined as of 
the time that it became law. See MCI Telecomms. Corp. v. Am. Tel. 
&  Tel.  Co.,  512  U.S.  218,  228  (1994).  At  the  time  that  Congress 
employed the word “located” in § 1348, the statutory concept of 
“principal  place  of  business”  had  not  yet  come  into  existence. 
Canons  of  statutory  construction  thus  counsel  against 
interpreting  “located”  in  § 1348  as  providing  a  basis  for  subject 
matter jurisdiction based on a national bank’s principal place of 
business. See WMR e‐PIN, 653 F.3d at 709 (“We will not import a 
jurisdictional concept into § 1348 that was unknown at the time 
of its adoption.”).  
       As  observed  by  our  sister  circuits,  “[n]othing  in  the 
current  version  of  the  statute  or  in  its  history  suggests  that 
Congress intended to revive the principle of jurisdictional parity 
between  state‐chartered  banks  and  national  banks”  once  it 
affirmatively  deleted  that  parity  from  earlier  versions  of  the 
statute. Rouse, 747 F.3d at 715.  We agree that  




                                     10 
        when  Congress  introduced  principal‐place‐of‐
        business  citizenship  for  state  banks  and 
        corporations in § 1332(c)(1), it made no reference to 
        jurisdictional parity, nor to national banks or § 1348. 
        And  nothing  in  § 1348  indicates  that  it  would 
        incorporate  by  reference  any  subsequent  change  in 
        the  statutes  governing  jurisdiction  over  state  banks 
        and corporations. 
WMR e‐PIN, 653 F.3d at 708.  
         If  Congress  wishes  to  amend  § 1348,  then  of  course  it  is 
free  to  do  so.  That  task,  however,  is  not  for  us.  See  Rouse,  747 
F.3d at 715. We again share our sister circuits’ view that “should 
Congress  wish  to  link  the  jurisdiction  for  national  and  state 
banks,  the  statute  can  easily  be  amended,”  id.,  and  that 
“[w]hether  [jurisdictional  parity  between  national  and  state 
banks] ought to be revived is a policy question for Congress, not 
the federal courts,” WMR e‐PIN, 653 F.3d at 709. 
        Melina  argued  before  the  District  Court  that  OneWest’s 
principal  place  of  business  is  in  New  York,  and  thus  that  there 
could be no diversity jurisdiction between the parties. He argued 
further  that  CIT  Group’s  proposed  acquisition  of  OneWest’s 
parent company warranted use of CIT Group’s principal place of 
business  instead  of  OneWest’s  for  purposes  of  diversity 
jurisdiction.  The  District  Court  rejected  these  arguments, 
concluding  instead  that  (1)  OneWest  had  successfully  shown 
“that  its  main  office  and  principal  place  of  business  is  in 
California based on an affidavit submitted by Jon Dickerson, the 
First  Vice  President  of  its  foreclosure  department,  and  an 
application  to  the  Federal  Reserve  System,”  App.  167,  and  (2) 
“the  citizenship  of  any  actual  or  proposed  parent  of  OneWest 
does not control OneWest’s citizenship for purposes of diversity 
jurisdiction,” App. 168.  




                                     11 
        On appeal, Melina argues that “a national association is a 
citizen  of  the  state  of  its  principal  place  of  business”  as 
evidenced by “[c]ongressional intent to maintain parity between 
national  and  state  banks,  Supreme  Court  dictum,  this  Court’s 
reluctance to limit said citizenship to only the state designated as 
the main office, and federal government agency interpretation of 
28 U.S.C. § 1348.” Appellant’s Br. 9. As support for his argument, 
Melina  relies  primarily  on  two  of  this  Court’s  previous 
decisions—World Trade Ctr. Props., L.L.C. v. Hartford Fire Ins. Co., 
345 F.3d 154, 161 (2d Cir. 2003) and Lerner v. Fleet Bank, N.A., 318 
F.3d  113,  124–25  (2d  Cir.  2003)—as  well  as  a  2002  interpretive 
letter from the Office of the Comptroller of the Currency.  
       We do not find Melina’s arguments persuasive. The cases 
that Melina cites, which he concedes do not “directly settle[] the 
issue  of  whether  a  national  association[’s]  principal  place  of 
business  is  relevant  for  diversity  purposes,”  Appellant’s  Br.  12, 
undermine  rather  than  support  his  points.  World  Trade  Center 
Properties was directly abrogated by Wachovia Bank. See Wachovia 
Bank, 546 U.S. at 309 (recognizing World Trade Center Properties as 
representing one side of a circuit split and holding in favor of the 
other side of that split). Lerner, too, was decided before Wachovia 
Bank, and it does not even so much as mention § 1348. 
        The interpretive letter from the Office of the Comptroller 
of  the  Currency  does  not  fare  much  better.  Though  Melina  is 
correct  that the letter  allows  for  a national  bank’s citizenship  to 
be  determined  by  its  principal  place  of  business,  the  letter 
explicitly relies on and parrots the reasoning of Firstar Bank, N.A. 
v.  Faul,  253  F.3d  982  (7th  Cir.  2001),  a  case  that  did  not  survive 
the Seventh Circuit’s interpretation of Wachovia Bank. See Hicklin 
Eng’g,  439  F.3d  at  348  (holding,  in  accord  with  Wachovia  Bank, 
that “national banks are citizens only of the states in which their 
main  offices  are  located”);  see  also  WMR  e‐PIN,  653  F.3d  at  708 




                                      12 
(“The Seventh Circuit has gone further, reading Wachovia Bank to 
reject the proposition embraced in its Firstar Bank decision that a 
national  bank’s  principal  place  of  business  is  an  independent 
basis for citizenship.”). Moreover, the Office  of  the Comptroller 
of  the  Currency  repudiated  its  own  letter  at  oral  argument  in 
Wachovia  Bank,  stating  clearly  that  “we  don’t  think  that  a 
national  banking  association  is  a  citizen  of  a  State  in  which  its 
principal  place  of  business  is  found,  insofar  as  that  might  be 
different  from  the  State  in  which  its  main  office  is  located.” 
WMR  e‐PIN,  653  F.3d  at  710  (quoting  Oral  Arg.  Tr.  at  18:22, 
Wachovia Bank, 546 U.S. 303). 
        Furthermore,  the  District  Court  correctly  held  that 
OneWest’s  principal  place  of  business  is,  like  its  main  office,  in 
California. Melina does not directly dispute this fact. Instead, he 
argues that OneWest’s principal place of business was New York 
because  OneWest’s  parent  company,  IMB  HoldCo,  was  being 
purchased  by  CIT  Group—a  company  headquartered  in  New 
York—at  the  time  that  OneWest  filed  its  complaint.  Melina 
claims  that  when  OneWest  filed  its  original  complaint  on 
September 10, 2014, the Agreement and Plan of Merger between 
CIT  Group  and  IMB  HoldCo,  dated  July  21,  2014,  had  already 
“transferred responsibility for major corporate decisions to New 
York  State,  which  in  turn  means  New  York  is  the  place  where 
One[W]est’s  officers  direct,  control,  and  coordinate  corporate 
activities.” Appellant’s Br. 17.  
       OneWest  responds  that  “CIT  Group’s  future  acquisition 
of  OneWest’s  parent  company  could  not  affect  OneWest’s 
principal place of business because . . . ‘[w]hen formal separation 
is  maintained  between  a  corporate  parent  and  its  corporate 
subsidiary,  federal  court  jurisdiction  over  the  subsidiary  is 
determined by that corporation’s citizenship, not the citizenship 
of the parent.’” Appellee’s Br. 13 (quoting Schwartz v. Elec. Data 




                                    13 
Sys., Inc., 913 F.2d 279, 283 (6th Cir. 1990)). OneWest is correct. It 
is  well  established  in  other  circuits4  that  “a  subsidiary 
corporation has its own principal place of business for purposes 
of  diversity  of  citizenship  jurisdiction,  unless  it  is  merely  an 
‘alter  ego’  or  agent  of  the  parent  corporation,”  Charles  Alan 
Wright,  et  al.,  13F  Federal  Practice  and  Procedure  § 3625  (3d  ed.), 
and we agree. Melina does not argue that OneWest was an alter 
ego or agent of its parent company, and thus his argument that 
OneWest  assumed  its  parent  company’s  principal  place  of 
business holds no water. 
        Melina  also  contends  that  the  express  terms  of  the 
Agreement  and  Plan  of  Merger  “effectively  transferred 
One[W]est[’]s  principal  place  of  business  to  New  York,  New 
York.” Appellant’s Br. 18. In making this argument, Melina relies 
heavily  on  § 5.2’s  restriction  on  OneWest’s  freedom  to  open, 
close,  or  relocate  any  branch  office.  He  argues  that  this 
restriction  means  that OneWest,  IMB  HoldCo as its parent, and 
CIT  Group  as  its  proposed  parent  all  “have  the  same  principal 
place of business [i.e., New York].” Appellant’s Br. 18. 
        This argument, too, must fail; a corporate subsidiary does 
not assume the principal place of business of its future corporate 
parent  solely  as  a  result  of  its  subsidiary  status.    The  merger 
agreement  between  IMB  HoldCo  and  CIT  Group  says  nothing 
about  OneWest’s  principal  place  of  business.  Though  § 5.2 
requires OneWest to obtain approval before undertaking certain 
transactions,  this  provision  does  not  morph  OneWest  into  an 
alter  ego  or  agent  of  its  parent,  IMB  HoldCo—and  thus  it  does 


4  See,  e.g.,  Shell  Rocky  Mountain  Prod.,  LLC  v.  Ultra  Res.,  Inc.,  415  F.3d 
1158,  1163  (10th  Cir.  2005);  Danjaq,  S.A.  v.  Pathe  Commc’ns  Corp.,  979 
F.2d  772,  775  (9th  Cir.  2005);  Schwartz  v.  Elec.  Data  Sys.,  Inc.,  913  F.2d 
279, 283 (6th Cir. 1990). 




                                          14 
not  mean  that  OneWest  assumes  IMB  HoldCo’s  principal  place 
of business. 
      Finally,  Melina  argues  that  the  District  Court’s  grant  of 
summary  judgment  “should  be  reversed  because  there  is  a 
genuine  issue  of  material  fact  as  to  plaintiff[’]s  standing  to 
commence  a  foreclosure  action.”  Appellant’s  Br.  19.  The 
“genuine  issue  of  material  fact,”  in  Melina’s  view,  is  whether 
OneWest  was  the  holder  or  assignee  of  the  mortgage  or 
underlying Note at the time the action was commenced.  
       Under  New  York  law,  “[a]  plaintiff  establishes  its 
standing in a mortgage foreclosure action by demonstrating that, 
when  the  action  was  commenced,  it  was  either  the  holder  or 
assignee  of  the  underlying  note.”  Wells  Fargo  Bank,  N.A.  v. 
Rooney,  132  A.D.3d  980,  981  (N.Y.  2d  Dep’t  2015).  “Either  a 
written  assignment  of  the  underlying  note  or  the  physical 
delivery  of  the  note  prior  to  the  commencement  of  the 
foreclosure action is sufficient to transfer the obligation, and the 
mortgage passes with the debt as an inseparable incident.” U.S. 
Bank, N.A. v. Collymore, 68 A.D.3d 752, 754 (N.Y. 2d Dep’t 2009); 
accord Aurora Loan Servs., LLC v. Taylor, 25 N.Y.3d 355, 361 (2015). 
        Melina does not contest OneWest’s possession of the Note 
at  the  time  it  filed  its  complaint.  Instead,  Melina  argues  that 
OneWest’s  failure  “to  provide  the  exact  date  the  Note  was 
transferred,  or  any  details  at  all  regarding  the  delivery  of  the 
Note prior  to commencement of a foreclosure action” is fatal to 
its  claim  for  summary  judgment.  Appellant’s  Br.  24.  This 
argument, however, has already been rejected by the New York 
State Court of Appeals. In Aurora Loan Services, LLC v. Taylor, 25 
N.Y.3d  355  (2015),  the  New  York  State  Court  of  Appeals  noted 
that  “[a]lthough  the  better  practice  would  have  been  for  [the 
plaintiff]  to  state  how  it  came  into  possession  of  the  note  in  its 
affidavit  in  order  to  clarify  the  situation  completely,”  the 




                                     15 
plaintiff  was  not  precluded  from  obtaining  summary  judgment 
by  not  having  provided  these  details.  Aurora  Loan  Servs.,  25 
N.Y.3d  at  362.  Following  Aurora,  New  York  courts  have 
repeatedly  held  that  proof  of  physical  possession—such  as  the 
affidavits  of  OneWest’s  corporate  representative  and  counsel  in 
this case—is sufficient on its own to prove a plaintiff’s standing 
to  foreclose  on  the  mortgage  associated  with  the  note.  See,  e.g., 
Wells Fargo Bank, N.A. v. Charlaff, 134 A.D.3d 1099, 1100 (N.Y. 2d 
Dep’t 2015); Rooney, 132 A.D.3d at 982; HSBC Bank USA, N.A. v. 
Spitzer,  131  A.D.3d  1206,  1207  (N.Y.  2d  Dep’t  2015);  Deutsche 
Bank Nat’l Tr. Co. v. Abdan, 131 A.D.3d 1001, 1002 (N.Y. 2d Dep’t 
2015).  OneWest  thus  had  no  obligation  to  provide  details 
pertaining to the transfer or delivery of Melina’s Note in order to 
prove its standing to foreclose on the associated mortgage.  
        Moreover, OneWest was the assignee of Melina’s loan. In 
New  York,  standing  to  foreclose  may  be  established  by  “a 
written  assignment  of  the  underlying  note.”  OneWest,  F.S.B.  v. 
Goddard, 131 A.D.3d 1028, 1029 (N.Y. 2d Dep’t 2015). “No special 
form or language is necessary to effect an assignment as long as 
the  language  shows  the  intention  of  the  owner  of  a  right  to 
transfer  it.”  Suraleb,  Inc.  v.  Int’l  Trade  Club,  Inc.,  13  A.D.3d  612, 
612  (N.Y.  2d  Dep’t  2004)  (internal  quotation  marks  omitted). 
Here,  the  LSA  provided  that  FDIC,  as  receiver  and  conservator 
for IndyMac Federal, would “sell[], transfer[], convey[], assign[] 
and  deliver[]”  to  OneWest,  and  OneWest  would  “purchase[], 
accept[] and assume[] from [FDIC] . . . all of [FDIC’s] rights, title 
and  interests  in,  to  and  under”  certain  defined  assets.  App.  73 
(§ 2.01(a)).  The  LSA  thus  assigned  to  OneWest  all  of  the  rights 
that  FDIC  previously  had  to  Melina’s  loan  as  the  conservator 
and  receiver  of  IndyMac  Federal—and  this  assignment  sufficed 
to give OneWest standing to foreclose. 




                                      16 
                         CONCLUSION 
       For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of 
the District Court. 




                                17